  Case 2:12-cv-03319-SDW-SCM Document 88 Filed 06/20/19 Page 1 of 1 PageID: 873



                                            GeyerGorey LLP
                                          2006 Berwick Drive
                                         Cinnaminson, NJ 08077
                                             (202) 374-0312
                                         brad@geyergorey.com

                                              June 20, 2019

Via ECF
Magistrate Judge Steven C. Mannion
United States District Court - NJ
Martin Luther King, Jr. Federal Courthouse
50 Walnut Street.
Newark, NJ 07102

Re:    United States, ex rel. Armstrong v. Andover, et al.,
       Civil Action No. (12-3319 SDW)
       Joint Update to Status Conference on June 21, 2019 at 11:30A.M. (new time)

Dear Judge Mannion:

       Please accept this as the parties’ update to the joint status letter Document 87.
       1) The discovery motion at Document 78 is withdrawn.
       2) The discovery motion at Document 79 remains at issue for the reasons set forth in the motion.
          Relator contends that the motion would be moot if the Defendants would stipulate that the
          claims data received from the State of New Jersey and U.S. Health and Human Services
          (“CMS”) are true and accurate. Defendants contend that it cannot stipulate to same and leaves
          the Relator to its proofs.
       3) As to the items A through F set forth in the joint status letter Document 87:
              a. Items A and B are no longer at issue; and,
              b. Items C through F remain as issues to be discussed.

                                         Respectfully submitted,


Dated: June 20, 2019                          /s Bradford L. Geyer
                                              GeyerGorey LLP
                                              2006 Berwick Drive
                                              Cinnaminson, NJ 08077
                                              (202) 374-0312
                                              Counsel for Relator
